Mr. President, in this year in which Australia has established diplomatic relations with Algeria, it gives me particular pleasure, as head of the Australian Government, to congratulate you upon your election as President of this twenty-ninth session of the General Assembly. The Algerian experience has encompassed many of the greatest problems facing the world and the Organization today. Sir, your nation's experience—and your own—ensure distinction and significance to your occupancy of this high post.
3.	As head of the first Australian social democratic Government since Australia helped to found the United Nations and to frame its Charter more than a quarter of a century ago, I reaffirm our loyalty to both. Such pledges are easily enough given; yet no nation makes them more sincerely, more earnestly today, than Australia.
4.	No country more than Australia needs the fulfilment of the international objectives of the United Nations to reach the fulfilment of her own national objectives. There are few countries in which the paradox is demonstrated with such force that true national independence depends upon international interdependence. There are few nations to which the mirage of national self-sufficiency can be made so tempting; yet there are few nations for which that mirage can be so easily dispelled. Australia, fortunate in possession of great resources, confident in the ability of its own people to develop those re-
sources, is nevertheless not ashamed to admit its interdependence with its neighbours and its partners across the world and its dependence upon them. We are a people without illusions; we Australians neither falsely exaggerate our strengths nor fearfully exaggerate our weaknesses. It is precisely because we make a rational assessment of our strengths and weaknesses that we recognize that we depend upon a better international order to preserve those things we most value about our national independence/In seeking a better international order, we give primacy to the United Nations.
5.	It is therefore with growing concern that we witness what can only be called a drift away from international order and international co-operation at present occurring in world affairs. Australia's concern springs not just from the real difficulties created by recent events but, even more, from the feeling that there has been a weakening of will, a loss of momentum, in international determination to meet and overcome those difficulties.
6.	Great hopes were born two years ago. The Australian Government whole-heartedly endorsed the movement towards detente between the United States and the Soviet Union. We whole-heartedly supported China's return to her true place in the family of nations—in the Organization and in the world. We whole-heartedly .endorsed the Agreement on Ending the War and Restoring Peace in Viet Nam, signed in Paris on 27 January 1973. We therefore ratified the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], moved our China Embassy from Taipei to Peking, and ended our own military involvement in Indo-China.
7.	Above all, we have been determined to do all we can to ensure that our region and the world should not for a second time lose the opportunity for a new settlement, a new step towards peace and progress, in the way that the chance was thrown away after the war in Korea and after the Geneva meetings in 1954. Yet we have to acknowledge that the hopes springing from the remarkable events of 1971 and 1972 are beginning to sour. There is increasingly a sense of drift, a sense of events out of control. The task of this Assembly should be to help to stop that drift. Our natural preoccupation with our national problems —and for most of us they are very great indeed—must not lead to a loss of international concern and involvement.
8.	We cannot turn inwards. Even the most immediate problems of domestic worry—such as inflation, which so many of us share, the strongest, the most highly developed along with the weakest and the least developed—are in essence international problems for which there can be no ultimate, no complete national solution without an international solution. No nation, no group of nations, no bloc, no alliance, can live alone, can live entirely to itself in this new world. We are all internationalists now—by necessity. Australia is internationalist by necessity and by choice.. Each of us has our bilateral arrangements and our regional arrangements. Many, like Australia, through treaty or trade or tradition, have honourable alignments and valuable associations.
9.	It is, however, through this Organization, its Assembly and its councils and through the specialized agencies that the enduring international settlements must ultimately be sought and the drift away from international co-operation must be arrested. So there must be no loss of nerve, no loss of will here. If we here lose our nerve, if we here allow that drift to continue unchecked, we face the break-down of the nuclear non-proliferation Treaty , the break-down of world economic order, the break-down of all our high hopes and high words about closing the gap between the developed and the developing nations and the breakdown of any claims of the United Nations to be an effective peace-keeper and peace-maker. We should all stand guilty of betrayal of our peoples if we did not act now to stop the drift in these matters.
10.	The special obligations which the might of the super-Powers imposes upon them should not be made an excuse for indifference or indecision on the part of the rest of us. We continue to urge upon the superPowers the need for them both to maintain the utmost mutual restraint in their relations between themselves and towards us. They can, of course, easily destroy each other; they can also destroy all of us. We are entitled to ask them to move forward to a stage of complete detente where their tremendous power can be used jointly for the betterment of the whole civilization. We are entitled to insist upon restraint in their deployment of forces overseas, in areas such as the Indian Ocean. Australia is strongly opposed to the Indian Ocean becoming a ground for competition, much less confrontation, between the great Powers.
11.	Mutual restraint is also essential to prevent the excesses and the dangers of the nuclear arms race. Let me recall that those of us who are so far parties to the Treaty on the Non-Proliferation of Nuclear Weapons have given the nuclear Powers certain rights; they in turn have accepted certain responsibilities and given guarantees, as part of a two-way process. We undertook not to develop nuclear weapons in return for guarantees of protection and assistance in the development of nuclear knowledge for peace. Above all, the sponsoring Powers undertook to promote and maintain a world order based upon comprehensive disarmament. Unless these obligations are sincerely fulfilled, the incentive abroad and the pressure at home for more and more nations to get nuclear weapons will increase. A co-operative effort by all leaders must find effective means of halting the arms race and preventing the proliferation of nuclear weapons. There is nothing more urgent facing any of us today.
12.	Australia therefore sees with deepest anxiety the continuing and new testing of nuclear devices, the prospect of an ever-increasing number of nations possessing nuclear weapons and an even greater number possessing the capability of exploding nuclear devices. Where it has been open to Australia,
we have expressed our concern , in action before the International Court of Justice.
13.	All of us face a nightmare world in which as many as 15 or 20 nations may possess nuclear weapons by the early 1980s. There is time to prevent it. We have perhaps about a year, two years at the most, in which to prevent it. Now is the time; it may be our last chance. For our part, the Australian Government pledges that it will neither develop nor acquire nuclear weapons.
14.	Our first aim must be to strengthen the non-proliferation Treaty and to work for its acceptance everywhere. Real and rapid progress can best be made through that Treaty. We should build on what we have. We have not time to start all over again. Six years after it was concluded and more than four years after it came into force, some States have still to ratify the Treaty or to make clear their renunciation of nuclear weapons development. Certainly we understand the difficulties the Treaty presents to some nations. We understand their reservations. We acknowledge the discriminatory aspects of the Treaty as it now stands. We would hope that the forthcoming conference to review the Treaty will remove some of these difficulties, but the conference will be more successful and meaningful if more nations ratify the Treaty and work within its framework to improve it and to apply it.
15.	Secondly, we should make a comprehensive treaty to ban nuclear-weapons testing an urgent priority. The treaties which have been concluded and the resolutions which have been adopted are important achievements, but they have not gone far enough towards stopping the nuclear arms race. They are only steps towards universal and comprehensive agreement on nuclear-weapons testing. We must complete the journey .
16.	Thirdly, we need effective international arrangements to govern and to control nuclear experiments for peaceful purposes. We all recognize the promise which scientific collaboration on the peaceful uses Of nuclear energy holds for economic development in the interests of all mankind. But the world cannot afford the risks which lie in the prospects of increasing numbers of countries possessing nuclear devices—even if they profess to have them for peaceful purposes only. We cannot shrug off nuclear explosions which present us with such a threat, particularly explosions conducted outside existing safeguards and without international inspection. Australia seeks support for an international arrangement by which all States could gain access to nuclear explosive services for peaceful purposes under agreed and secure international controls. We urge all nuclear States to co-operate in establishing such a service, preferably under the auspices of IAEA. I join with the Foreign Minister of Canada in this call [2242nd meeting].
17.	Another approach to the goal of disarmament worth serious exploration is the concept of peace zones. Such zones are of course no substitute for comprehensive disarmament and no substitute for an effective non-proliferation Treaty. Australia, however, takes a particular interest in the agreements and proposals embodying this concept, because most of them directly affect our continent and our region. The Antarctic Treaty,1 the Declaration of the Indian Ocean as a zone of peace [resolution 2832 {XXVI)}, the ASEAN Declaration,2 the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco)3 and the proposal by Iran for a nuclear-weapon-free zone in the Middle East [AI9693] all move in the right direction. They command Australia's broad support since they assert the dangers inherent in an uncontrolled, unregulated use of our planet for the deployment of nuclear weapons; they seek to limit the development, emplacement and use of nuclear weapons in the: areas and environments they cover; they all express growing anxiety about the spread of nuclear weapons; they all seek paths towards reducing tensions among the nuclear Powers. For the Australian Government, these initiatives not only represent ends in themselves but, we believe, they serve to stimulate progress on other important measures intended to bring to fulfilment the hopes of mankind to live in security, free from the threat of nuclear war.
18.	Let me say that Australia's anxiety about the nuclear arms race does not blind us to the risks to international peace and security from localized conflicts using conventional weapons. We, the members of the international community, stand condemned for our failure so far to find the sense of responsibility and the means of authority to stop regional disputes being settled by force. It is equally bad that some members of the international community have made possible —for profit—massive recourse to arms and to the means of waging* wars about to start or wars already begun. A world order that permits, or that by default sanctions, the large-scale transfer of weapons from one country to another where the risk of conflict is high, is gravely at fault and very foolish. This short-circuits the process of peaceful negotiation and gives first place to the settlement of disputes by war, by bloodshed and, as always happens—and must always happen in modern wars—by the bloodshed of the innocent.
19.	Clearly , we still have far to go before the international community will agree collectively to forsake the short-term gains on arms sales abroad in return for the longer-term but less tangible benefits that such a self-denying ordinance would confer on the weapons producers. Nevertheless, we now ask that the major weapons-producing countries should set an example by imposing the strictest restrictions on the export of arms abroad to areas where there is a clear risk of conflict.
20.	Recent events have shown that the preservation of peace is more than a matter of arms control; it is also a matter of keeping the peace When violence threatens or occur?. It is not enough for Members of the United Nations to pay lip-service to the United Nations peace-keeping role. Individual Members have the duty to provide the material and financial resources to allow the United Nations to deal with threats to security, breaches of the peace and acts of aggression.	
21.	Australia stands ready to participate in peacekeeping operations in whatever way would be most useful. Australia is, of course, allied by treaty with the United States, and we make no apologies for that. There is, however, no area of actual or potential conflict anywhere in the world where loyalties, ideology or interests should make an Australian involvement
in peace-keeping unacceptable or unwelcome. We wish Australia to be always among the first nations of which the United Nations would ask peace-keeping forces. We shall be among the first to respond. We undertake to keep the Secretary-General regularly informed of the nature and size of the contributions we are able to provide over a given period.
22.	Australia further believes that the importance of preventive diplomacy must come to be more widely recognized and accepted, and that the ample provisions offered by this Organization for peace-keeping and good offices should be reinvigorated, explored more thoroughly and exploited more thoroughly. It is time, therefore, to look again at the hitherto untapped provisions of the United Nations Charter and to make all that we can of its capacity to provide useful contributions to such activities as fact-finding, conciliation, mediation and negotiation.
23.	We here should particularly devote increased attention to the role of the International Court of Justice. Not enough nations use the Court. Members of the international community cannot be compelled to take their cases before the Court, but we should strive to build confidence in the Court's worth, its wisdom and its workability as one way of rationalizing and harmonizing international relations. If the. rule of international law and justice is to prevail, then an international tribunal is indispensable. The Court's jurisdiction should be widened. Jurisdiction should become compulsory and universal. New multilateral treaty arrangements, like that which will emerge from the Third United Nations Conference on the Law of the Sea, should enforce compulsory settlement of disputes, with the International Court as the final court of appeal. By such steps the rule of law can be established and strengthened in a better world order.
24.	In this difficult, complicated, crowded world we are all creating for ourselves, the causes of conflict multiply. Nuclear brinkmanship, ideology, border disputes, race hatred, religious bigotry, national ambitions, foreign exploitation—all provide actual or potential sources of tension, conflict, bloodshed and war. Yet there remains for the future one of the oldest of all causes of war-—the threat of war for the possession of resources. Huge population increases, the revolution of rising expectations, the enormous and often wasteful demands our technological civilization makes upon the world's resources —all have increased the pressures on our world civilization to the very limit of the tolerable.
25.	For countries which lack resources, the situation has become critical. The developing countries have been grossly disadvantaged; Last year's oil crisis brought that sharply home to all of us, developed and developing alike.
26.	It is proper that in this world forum I should state the Australian Government's attitude to the use and development of Australia's own very considerable resources. There is no place in our thinking for economic nationalism in its crudest sense. We do, of course, wish to ensure steady markets at fair prices for what we produce. We recognize the great scope for increased co-operation between producers of raw materials and for groups of exporting countries to associate to build a better framework for orderly and rational development of production and trade. As a relatively developed and thriving nation whose production of many resources is also shared by developing and poorer nations, Australia recognizes its duty to co-operate with such nations in obtaining a fair and reasonable return for our products, and we are co-operating.' Equally, however, we in Australia accept our responsibility to reassure countries which depend upon our resources that they shall have steady, secure access to those resources at fair prices. We must protect our interests, and we shall, but Australia is not in the business of resources blackmail. That is the way to international disaster, for producers and users alike.
27.	Let us accept the plain fact that war for resources or food or markets carried on by any nation or group of nations would in modern times represent the supreme folly. There is no war, nuclear or conventional, by which the victor, so called—assuming there is one—could conceivably win back by war the resources used and destroyed in waging it. If we choose not to listen to the voice of humanity against war, we might at least listen to the voice of common sense and, indeed, ordinary, rational self-interest.
28.	As a major food producer, Australia is. particularly interested in the proposals on food which President Ford [2234th meeting] and Secretary of State Kissinger [2238th meeting] made at this session. Australia undertakes to work constructively and cooperatively towards the implementation of those proposals. Suggestions such as the establishment of an international system of grain reserves are thoroughly commendable, and they deserve our most serious attention.
29.	Of all the changes that have occurred in the international community since the Second World War, none has more profoundly altered the face of the world than the accession to independence by those peoples and States formerly under colonial rule; The process is not yet complete, but we look to a time in the near future when no territory will be controlled against its choice by a metropolitan Power with which it has no geographical, social, racial or cultural affinity. In that regard, we particularly welcome decisions by Portugal about its colonies.
30.	Australia has acted with determination and vigour to apply the relevant Articles of the Charter. Papua New Guinea became self-governing on 1 December 1973. It will become fully independent as soon as the House of Assembly of Papua New Guinea decides. We expect that decision soon: Let me emphasize that the decision we await is that of the House of Assembly. The Australian Government made its own decision long ago: we utterly reject a colonial role for Australia. Meanwhile, the Australian Government deals with the Government of Papua New Guinea in all significant respects as that of a nation already independent.
31.	There is to me, I must say, a most satisfying symmetry in the march of events by which Portugal, the West, and Australia, the newest of the colonial Powers, are acting at the same time towards the liquidation of colonialism. Across the distance of more than four centuries the new world in Australia clasps hands with the old in ending a false, demeaning, unworthy power over others. 
32.	The dramatic and welcome progress made towards the dissolution of the oldest and last of the colonial empires now enables the United Nations to direct even more concentrated attention Upon its twin evil, that of racisms particularly in its post-colonial manifestations in southern Africa. We must be unremitting in the efforts sanctioned by the Assembly to break the illegal regime in Rhodesia—Zimbabwe— to end South Africa's unlawful control over Namibia and to end apartheid. We should all make determined efforts to see that the momentum which launched the Decade for Action to Combat Racism and Racial Discrimination is not lost. <;My Government, conscious that Australia's own record is seriously flawed, is determined to remove all forms of racial discrimination within our own shores—notably now as notoriously in the past, against our own aboriginals.
33.	While racism remains as cruel as any example of man's inhumanity to man, we should not, however, overlook the existence of other forms of discrimination which rob men and women of their right to live in dignity and peace of mind. Throughout the world, political prisoners languish in gaols or are otherwise deprived of their civil liberties. There are thoroughly unacceptable constraints on the right of political asylum. Religious and ethnic minorities are persecuted, workers are denied the protection of conventions of ILO and women are denied equal opportunities. Even in the General Assembly women are scarcely equally represented. The Australian Foreign Minister, Senator Willesee, will during the discussion be submitting Australia's views and proposals on these matters.
34.	There has never been a time in human history when the truth of the oneness, the indivisibility, of humanity has been so manifest. It is no longer only a philosophical or religious proposition, but an assertion of sheer reason and commanding common sense. All the momentous recent developments have profound implications for the future conduct of international relations, since they have one common theme: the interdependence of us all. That interdependence is now almost total.
35.	An attempt by any State to bring about political or economic change in another through unconstitutional, clandestine, corrupt methods, by assassination or terrorism, undermines the rule of international law, encourages adventurism and anarchy, endangers world peace, and turns quite quickly against even the most powerful nations that would seek to advance their cause by such methods.	
36.	Unwilful erection of trade barriers by one State or group of States without regard to the hardship caused to others can create economic dislocation around the world by curtailing or closing export markets to which their industries have become geared and on which their foreign exchange earnings depend.
37.	A refusal to recognize the inalienable rights of all peoples to freedom and independence produces tension and conflict, not only between the oppressed and the oppressors, but between them and other nations which become associated or involved in these just and legitimate struggles.
38.	Now more than ever we look to the United Nations. It has the experience, the stature and the capacity to help us identify the sources of tension between nations, to prescribe collective measures to mitigate and eventually to remove* the causes of conflict, and to anticipate and prevent situations developing that have the potential for disturbing world peace.
39.	It is claimed that the world is now short of leadership. It is truer to say that the nature, complexity and universality of the problems rushing in upon us render irrelevant and obsolete that concept of world leadership whereby a handful of powerful men in charge of the most powerful nations can chart the course for the rest of us to follow. So the challenge for the United Nations to provide a genuine and continuing source of leadership, of hope and purpose for the world is more urgent, the opportunity more real, than at any time in the history of the Organization. In the response we make here to that challenge, we shall be judged —as nations, as representatives of our nations, and as men and women—not by our power or size or wealth but by the honesty of our efforts to promote and to practise the principles of the Charter of the United Nations.